Citation Nr: 1141158	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  02-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from May 1972 to May 1974.  He also served in the Army National Guard from July 1976 to October 1995 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was last brought before the Board in August 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  Heart disease was not manifested in active service or within one year of service discharge, and is not otherwise etiologically related to the Veteran's active service, nor is it proximately due to or aggravated by a service-connected disability.

2.  Heart disease was not incurred or aggravated during the performance of a period of ACDUTRA or INACDUTRA, and any current heart disease is not otherwise etiologically to a period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by a period of active service, ACDUTRA or INACDUTRA, may not be presumed to be due to such service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a), 3.310 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received sufficient notification through various letters dated April 2001, April 2004, February and August 2006 and September 2009.  Thereafter, the claim was readjudicated, most recently in the February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service private and VA treatment records and reports have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations for his claimed heart disease in April 1996 and January 2010, with an addendum obtained in July 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The Board acknowledges the Veteran's representative's assertion that the January 2010 VA opinion, with July 2010 addendum, is inadequate for the purposes of determining service connection.  In this regard, the Veteran's representative asserts that no rationale was given for the opinions expressed by the VA examiner.  See July 2011 Post-Remand Brief.  However, for reasons discussed below, the Board notes that the basis for the VA examiner's opinion is clear.  As such, the Board finds the record is adequate for the purpose of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As a final note, the Board again observes the instant case was previously remanded in August 2009 for additional development.  Specifically, the Board ordered that records of the Veteran's periods of National Guard duty should be obtained, and a VA medical opinion should be obtained.  Following the August 2009 remand, records of the Veteran's National Guard service were obtained from the Texas State Adjunct General and, as noted above, a VA medical opinion was obtained in January 2010, which, along with a July 2010 addendum, the Board has found to be adequate for the purposes of determining service connection.  As such, there has been substantial compliance with the Board's prior remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran asserts service connection is warranted as directly related to his period of active service or as proximately due to or aggravated by his service-connected skin disorder.  Alternately, he asserts service connection is warranted based on service in the Army National Guard.  For the sake of clarity, the Board will address the Veteran's theories of entitlement separately below.

Active Service

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Finally, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

As noted above, the Veteran maintains that he currently suffers from a chronic heart disability as a direct result of his active service.  Specifically, he asserts that his currently diagnosed coronary artery disease is due to stress incurred during his period of active service.  See, e.g., October 1994 RO hearing transcript at 2.

While the evidence reveals that the Veteran currently suffers from a chronic heart disorder, diagnosed as coronary artery disease, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service medical records pertaining to his period of active duty service are absent complaints of or treatment for a heart disorder in service.  Furthermore, the Board notes the Veteran has not asserted in-service treatment for a heart disorder or any related symptomatology.  Finally, a May 1974 Report of Medical Examination, completed upon the Veteran's discharge from active service, indicates a normal clinical examination of the lungs and chest, heart and vascular system.  As such, the Board finds the Veteran did not suffer from a chronic heart disability in service.

Furthermore, the Board notes there is no evidence, or assertion by the Veteran, of a continuity of symptomatology in the instant case.  In this regard, the record indicates the Veteran first experienced chest pains in approximately November 1987, and was diagnosed with angina pectoris at that time.  The Board notes that this is approximately 14 years following the Veteran's separation from active service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In light of the 14-year gap between the Veteran's discharge from active service and the first manifestation of symptoms related to a heart disorder, service connection based on a continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).  In addition, as the Veteran's coronary artery disease was not manifested to a compensable degree within one year of service discharge, the presumption of service connection does not apply in the instant case.  See 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran was afforded a VA examination in April 1996, during which the examiner noted the Veteran's history of angioplasty and coronary artery bypass.  After reviewing the Veteran's service treatment records and claims folder, and examining the veteran, the VA examiner stated that the Veteran's heart disorder cannot be service connected on a date basis, as his current severe coronary artery disease is secondary to hyperlipidemia and cholesterolemia associated with type II diabetes, all of which manifested following the Veteran's discharge from active service.

In sum, the Board finds that there is no evidence of a chronic heart disorder in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current coronary artery disease and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim that his present heart disorder is the result of in-service injury or illness, and the length of time between his separation from active service and first manifestation of symptomatology weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from a heart disorder as a direct result of active service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., chest pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disorder during the Veteran's period of active duty service from May 1972 to May 1974, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

Secondary Service Connection

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  During the course of the appeal there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

With respect to secondary service connection, the Veteran contends that his currently diagnosed heart disorder is proximately due to his service-connected skin disorder, diagnosed as eczematous dermatitis.  Alternatively, he argues that this condition has been aggravated by his service-connected skin disorder.  Specifically, the Veteran asserts that service-connected skin disorder causes him to suffer related stress, which led to his heart attacks and associated heart disease.  However, upon review of the record, the competent, probative evidence of record does not etiologically link the Veteran's current heart disorder in any way to his service-connected skin disorder.

In this regard, the Board observes the Veteran was provided a VA examination in June 2009.  Following a physical examination of the Veteran, and review of the claims file, the VA examiner opined that there is no correlation between the Veteran's eczematous skin condition and his coronary artery disease.  In this regard, the June 2009 VA examiner also found that the Veteran's current coronary artery disease is primarily attributed to his diabetes, hypertension and hyperlipidemia  

The Board acknowledges that the Veteran himself has claimed that he suffers from a chronic heart disorder that is the result of or has been aggravated by his service-connected skin condition.  However, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d at 1313; Lathan, 7 Vet. App. at 365.
 
In sum, the Board finds a preponderance of the competent, probative evidence of record weighs against the Veteran's assertion that his service-connected skin disorder is the proximate cause of or has aggravated his currently diagnosed heart disorder.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the record contains a competent medical opinion from a VA examiner which finds no correlation between the Veteran's service-connected eczematous skin condition and his currently diagnosed coronary artery disease.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for heart disease on a secondary basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

Army National Guard

Finally, the Veteran asserts service connection is warranted based on his service with the Army National Guard.  In this regard, the Veteran asserts that he suffered from a heart attack in February 1993 during a period of service with the Army Reserves.  See, e.g., February 2002 notice of disagreement.

The Veteran has an initial period of active duty service which qualifies him for status as a "Veteran" for the purposes of VA benefits; however, the current claim is based on a later period of active duty for training.  Thus, applicable statutory presumptions are different.  

The Board again notes that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which a veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which a veteran was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) ; 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c) (1).  Presumptive periods, under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24) , 106, 1110, 1131.  In order to establish aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, the claimant bears the burden of showing both: (1) that he experienced a permanent increase in disability during his period of ACDUTRA or INACDUTRA; and (2) that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

The Board again observes the Veteran asserts that he suffered from a myocardial infarction, claimed as a heart attack, in February 1993 during a period of service in the Army Reserves.  Records from the Providence Health Center indicate the Veteran was admitted to the Emergency Room on February 20, 1993, after suffering an acute episode of worsening chest pain.  The Veteran underwent a cardiac catheterization on February 22, 1993, and a coronary artery bypass grafting on February 24, 1993, and was discharged on March 3, 1993, with a diagnosis of severe coronary artery disease.  

The Board observes the record does not support the Veteran's contention that he was on a period of ACDUTRA or INACDUTRA at the time of his myocardial infarction on February 20, 1993.  In this regard, the Texas State Adjunct General reported to VA in September 2008 that the Veteran was on a weekend drill February 13-14, 1993, approximately one week prior to his myocardial infarction.  As the Veteran was not serving a period of ACDUTRA or INACDUTRA on February 20, 1993, the date of his myocardial infarction, service connection is not warranted as directly related to a period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(24) , 106, 1110, 1131.

Turning to the question of aggravation, the Board notes the Veteran was first diagnosed with a cardiac disorder in approximately November 1987, and has suffered from this condition since.  Furthermore, the Board notes the Veteran performed various periods of ACDUTRA and INACDUTRA from November 1987 through October 1995.  As such, service connection may be warranted for any disease or injury aggravated while performing ACDUTRA or an injury (but not disease) aggravated while performing INACDUTRA.  However, the Board again notes that in order to establish aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, the claimant bears the burden of showing both: (1) that he experienced a permanent increase in disability during his period of ACDUTRA or INACDUTRA; and (2) that such permanent increase was beyond the natural progress of that disability.  See Donnellan, 24 Vet. App. 167.

With respect to aggravation, the Board finds that the Veteran has not met the burden of proof.  The Veteran has produced no competent evidence or medical opinion showing his preexisting heart disorder permanently increased in severity during any period of ACDUTRA or INACDUTRA.  Furthermore, assuming arguendo that the February 20, 1993, myocardial infarction represented a permanent increase in his preexisting coronary artery disease, the Board again notes the Veteran was not performing ACDUTRA or INACDUTRA at the time.

Finally, a VA medical opinion was obtained in January 2010, with an addendum dated July 2010.  Following an extensive review of the claims file, the VA physician noted that the Veteran's cardiac disease was present during his service with the Army National Guard from 1982 to 1995.  However, in the July 2010 addendum, the VA physician found that the Veteran did not become disabled from a myocardial infarction or cardiac arrest during a period of active service, nor did he become disabled from heart disease during any period of ACDUTRA or INACDUTRA.

In sum, the Board finds the preponderance of the evidence is against a finding that the Veteran's current heart disorder, diagnosed as coronary artery disease, is in any way a result of disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  In this regard, while the Veteran did suffer a myocardial infarction on February 20, 1993, this was approximately one week following a weekend drill on February 13-14, 1993.  Finally, the Veteran has not produced any competent medical evidence or opinion establishing that his preexisting heart disorder permanently increased in severity during any period of ACDUTRA or INACDUTRA.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disorder based on service in the Army National Guard, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for heart disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


